DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to Applicant’s claims filed on August 1, 2019 claims 1-20 are now pending for examination in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101.  It is clearly not a series of steps or acts to be a process nor is it a combination of chemical compounds to be a composition of matter. As such, it fails to fall within a statutory category. 
Claim 8 recites "computer program product...", which is not defined in the specification as non-transitory, is considered non-statutory.  Applicant is advised to amend the “computer program product”  as such it comprises a medium that is non-transitory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 8-11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US Patent No. 8954663) in view of Nellans et al. (US Pub. No. 20120210095).
	With respect to claim 1, Klein et al. teaches a computer-implemented method comprising: 
maintaining a back pointer (Column 13 Lines 61-63 discloses a back pointer) from a physical layer block (PLB) to a virtual layer block (VLB) in a multi-level hierarchical file system (Column 9 Lines 1-19 discloses a hierarchical file system with directories); 
maintaining a generation number in the VLB, wherein the generation number indicates when data is moved from the PLB to another PLB (Colum 13 Lines 55-57 discloses a generation number).  Klein et al. does not disclose reconstructing an object.
	However, Nellans et al. teaches reconstructing an object (Paragraph 115 discloses reconstructing the data segment or object) in the multi-level hierarchical file system based upon, at least in part, at least one of the back pointer and the generation number.

	The Klein et al. reference as modified by Nellans et al teaches all the limitations of claim 1.  With respect to claim 2, Nellans et al. teaches the computer-implemented method of claim 1 wherein the back pointer is maintained at a header of compressed data (Paragraph 114 discloses each packet contains a header. The header may include a header type field. Type fields may include data, object attribute, metadata, data segment delimiters (multi-packet), object structures, object linkages, and the like).
	The Klein et al. reference as modified by Nellans et al teaches all the limitations of claim 1.  With respect to claim 3, Nellans et al. teaches the computer-implemented method of claim 1 wherein the generation number is maintained in the PLB and the VLB (Paragraph 285 discloses a sequence number of a logical erase block for the LEB that stores the swap page. The sequence number may be used to maintain the log-based, append only writing structure for managing storing of data and retrieving data from the persistent storage device 914).
	The Klein et al. reference as modified by Nellans et al teaches all the limitations of claim 1.  With respect to claim 4, Nellans et al. teaches the computer-implemented method of claim 1 wherein reconstructing the object includes obtaining an entry in the VLB with the back pointer 
	With resoect to claim 8, Nellans et al. teaches a computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform operations comprising: 
maintaining a back pointer (Column 13 Lines 61-63 discloses a back pointer) from a physical layer block (PLB) to a virtual layer block (VLB) in a multi-level hierarchical file system (Column 9 Lines 1-19 discloses a hierarchical file system with directories); 
maintaining a generation number in the VLB, wherein the generation number indicates when data is moved from the PLB to another PLB (Colum 13 Lines 55-57 discloses a generation number).  Klein et al. does not disclose reconstructing an object.
	However, Nellans et al. teaches reconstructing an object (Paragraph 115 discloses reconstructing the data segment or object) in the multi-level hierarchical file system based upon, at least in part, at least one of the back pointer and the generation number.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Klein et al. (data archiving) with Nellans et al. (virtual 

With respect to claim 9, it is rejected on grounds corresponding to above rejected claim 2, because claim 9 is substantially equivalent to claim 2.

With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 3, because claim 10 is substantially equivalent to claim 3.

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 4, because claim 11 is substantially equivalent to claim 4.

As to claim 15, Nellans et al. teaches a computing system including one or more processors and one or more memories configured to perform operations comprising: 
maintaining a back pointer (Column 13 Lines 61-63 discloses a back pointer) from a physical layer block (PLB) to a virtual layer block (VLB) in a multi-level hierarchical file system (Column 9 Lines 1-19 discloses a hierarchical file system with directories); 

	However, Nellans et al. teaches reconstructing an object (Paragraph 115 discloses reconstructing the data segment or object) in the multi-level hierarchical file system based upon, at least in part, at least one of the back pointer and the generation number.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Klein et al. (data archiving) with Nellans et al. (virtual memory management) to include reconstructing an object.  This would have facilitated real time processing of files or other types of unstructured data uploaded to a cloud storage system.  See Nellans et al.  Paragraph(s) 7-22.  In addition, all references teach features that are directed to analogous art and they are directed to the same field of endeavor: file management.  

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 2, because claim 16 is substantially equivalent to claim 2.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 3, because claim 17 is substantially equivalent to claim 3.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 4, because claim 18 is substantially equivalent to claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-7, 12-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US Patent No. 8954663) and Nellans et al. (US Pub. No. 20120230095) in further view of Brand (US Pub. No. 201650331905).
The Klein et al. reference as modified by Nellans et al teaches all the limitations of claim 1.  Regarding claim 5, Klein et al. as modified by Nellans et al. does not disclose quarantining.
However, Brand teaches the computer-implemented method of claim 1 wherein reconstructing the object includes quarantining allocation of at least a portion of the object (Paragraph 57 discloses the object is prevented from being read and quarantined. Quarantining of an object typically involves moving the object to a quarantine area which may be cleared or processed by a privileged user).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Klein et al. (data archiving) and Nellans et al. (virtual memory management) with Brand (scanning data in a cloud storage service) to include quarantining.  This would have facilitated real time processing of files or other types of unstructured data uploaded to a cloud storage system.  See Brand Paragraph(s) 10-15 .  In 
The Klein et al. reference as modified by Nellans et al. and Brand teaches all the limitations of claim 5.  Regarding claim 6, Brand teaches the computer-implemented method of claim 5 wherein reconstructing the object further includes scanning the object (Paragraph 11 discloses scanning objects stored in a cloud storage system).
The Klein et al. reference as modified by Nellans et al. and Brand teaches all the limitations of claim 5.  Regarding claim 7, Brand teaches the computer-implemented method of claim 6 wherein reconstructing the object further includes updating the object upon completion of scanning the object to end quarantining allocation of at least the portion of the object (Paragraph 60 discloses updating certain data blocks in a file rather than the entire file. Additionally, when an object is only partially updated, only the newly modified blocks and/or blocks adjacent to newly modified objects contain data that should be rescanned).
With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 5, because claim 12 is substantially equivalent to claim 5.
With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 6, because claim 13 is substantially equivalent to claim 6.
With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 7, because claim 14 is substantially equivalent to claim 7.
With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 5, because claim 19 is substantially equivalent to claim 5.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 10348767 is directed to Cloud Over IP Session Layer Network:   Column 49 Lines 32-54 discloses the system stores mapping information, references, or pointers between a particular virtual IP address and a particular physical IP address that corresponds to the particular virtual IP address. The mapping allows the system to cross-reference between the virtual IP addresses and the physical IP address and vice-versa. In other words, given a virtual IP address, the system can access or consult the mapping to identify the corresponding physical IP address. Given a physical IP address, the system can access or consult the mapping to identify the corresponding virtual IP address .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154   

                                                                                                                                                                                                     /HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154